United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604


                                  October 31, 2006

                                       Before

                          Hon. Joel M. Flaum, Chief Judge

                          Hon. Michael S. Kanne, Circuit Judge

                          Hon. Diane S. Sykes, Circuit Judge

No. 05-4744

WATERLOO FURNITURE COMPONENTS,                  Appeal from the United States District
LTD.,                                           Court for the Northern District
              Plaintiff-Appellant,              of Illinois, Eastern Division.

      v.                                        No. 05 C 0507

HAWORTH, INC.,                                  Elaine E. Bucklo,
                 Defendant-Appellee.            Judge.


                                    ORDER

   The slip opinion of this court issued on October 30, 2006, is amended as follows:

  Page 1, caption, for Waterloo Furniture Components, Ltd., change “Plaintiff-
Appellee” to “Plaintiff-Appellant”.

  Page 1, caption, for Haworth, Inc., change “Defendant-Appellant” to “Defendant-
Appellee”.